DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Allowable Subject Matter
Claims 1 – 7, 9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Laermer et al. (US 2011/0163398 A1) teach a microfluidic chip package or assembly  (a structured silicon wafer; figure 1; ¶35) comprising: a substrate (silicon substrate 1; ¶35; figure 35) having one or more blocks, each comprising one or more microfluidic structures (e.g., cavity 2; ¶35; figure 2) on a face (i.e., the top surface) of the substrate, wherein the substrate comprises one or more partial cuts (e.g., separation trenches 6; ¶35; figure 1) extending in a thickness of the substrate, such that a residual thickness of the substrate at the level of the partial cuts enables singulation of each of said one or more blocks, capable of being separated by hand (¶14); and a cover-film (film 10; ¶36; figure 2) covering said one or more blocks.
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microfluidic chip package or assembly further comprising a cover-film covering said one or more blocks, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/            Primary Examiner, Art Unit 1797